UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 98-1319



In Re: DOROTHY P. LITZENBERG,

                                              Plaintiff - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(MISC-94-67)


Submitted:   June 18, 1998                 Decided:   October 5, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dorothy P. Litzenberg, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant apparently appeals district court orders that di-

rected her various pleadings be placed in a “miscellaneous file” to

be reviewed by the court before they are styled as a new, separate

action. We have reviewed the record and have determined that there

is no final appealable order before us to review. We therefore dis-

miss the appeal for lack of jurisdiction, because there is neither

a final order nor an appealable interlocutory or collateral order

for review.   We deny Appellant’s motion for trial in another cir-

cuit. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2